             Case 1:20-cv-05196-KPF Document 18 Filed 09/30/20 Page 1 of 2




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP


                                              MEMO ENDORSED
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Off-White LLC



Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison Avenue, 40th Floor
New York, New York 10165
Telephone:     (212) 873-0250
Facsimile:     (646) 395-1585
Attorneys for Plaintiff
Off-White LLC


                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 OFF-WHITE LLC

 Plaintiff

 v.
                                                    CIVIL ACTION No.
 A9660, et al.                                       20-cv-5196 (KPF)
         Case 1:20-cv-05196-KPF Document 18 Filed 09/30/20 Page 2 of 2




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Off-White
LLC (“Off-White” or “Plaintiff”), by its undersigned attorneys, hereby gives notice of dismissal
of all claims against Defendants Budco and Roundtwo in the above-captioned action, with
prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.




Dated: September 29, 2020                                  Respectfully submitted,

                                                           EPSTEIN DRANGEL LLP


                                                     BY: _/s/ Brieanne Scully________
                                                           Brieanne Scully (BS 3711)
                                                           bscully@ipcounselors.com
                                                           EPSTEIN DRANGEL LLP
                                                           60 East 42nd Street, Suite 2520
                                                           New York, NY 10165
                                                           Telephone:     (212) 292-5390
                                                           Facsimile:     (212) 292-5391
                                                           Attorney for Plaintiff
                                                           Off-White LLC

It is so ORDERED.

Signed at New York, NY on ___________
                          September ___,
                                      30 2020.


                                             ________________________________
                                             Judge Katherine Polk Failla
                                             United States District Judge
